        Case 3:20-cv-00687-RDM Document 55 Filed 09/09/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAUREEN PIEKANSKI,                            :     CIVIL NO. 3:20-CV-687
                                              :
                   Plaintiff,                 :
                                              :     (Judge Mariani)
             v.                               :
                                              :     (Magistrate Judge Carlson)
ALEX M. AZAR, II,                             :
                                              :
                   Defendant.                 :

                                      ORDER

      AND NOW this 9th day of September, 2020, with respect to the defendant’s

motion for a protective order, (Doc. 51), IT IS ORDERED that discovery shall be

stayed pending resolution of the outstanding dispositive motions in this case, (Docs.

28, 34, 49), but IT IS FURTHER ORDERED that the defendant’s motion to stay

this case in its entirety pending a ruling upon the defendant’s motion to dismiss,

(Doc. 32), is DENIED. The parties will fully brief, and court will address and resolve

all pending and potentially dispositive motions on the record presently before us.



                                                    S/Martin C. Carlson
                                                    Martin C. Carlson
                                                    United States Magistrate Judge
